DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8-9, and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IMAKI et al. (U.S 2020/0309952 A1).
As to claim 1, IMAKI et al. disclose in Figs. 1-2 a LiDAR device comprising:
a light source (“primary light source” 10)/(“laser light sources” 11, 12, Fig. 1) configured to generate an optical signal (Fig. 1, para. [0026]-[0030]);
an optical modulator (22, Fig. 1) configured to generate a first optical signal having a quasi-frequency whose a modulation frequency constantly varies with time by modulating a light intensity of the optical signal (Fig. 1, para. [0026]-[0027], [0031]-[0034]); 
an optical splitter (21, Fig. 1) configured to split optical power of the first optical signal into a reference optical signal and a transmit (Tx) optical signal (Fig. 1, para. [0026]-[0027], [0031]-[0032]);

an optical transmitter (“optical transmitter/receiver system” 23, Fig. 1) configured to receive and emit the Tx optical signal toward an object (Fig. 1, para. [0035], [0052], [0072]);
an optical receiver (“optical transmitter/receiver system” 23, Fig. 1) configured to receive a receive (Rx) optical signal reflected from the object and transfer the Rx optical signal (Fig. 1, para. [0035], [0052], [0072]); 
an optical coupler (“optical combiner” 26, Fig. 1) configured to mix the reference optical signal and the Rx optical signal (Fig. 1, para. [0026]-[0027], [0037]-[0038]);
a balanced photodetector (“photodetector” 28, Fig. 1) configured to detect an intermediate frequency from the optical signal transferred from the optical coupler (“optical combiner” 26, Fig. 1) (Fig. 1, para. [0039]); and
a distance calculator (“measurement value calculator” 50, Figs. 1-2) configured to obtain distance information by measuring the intermediate frequency (Figs. 1-2, para. [0042], [0044]-[0045], [0055]-[0056]). 
As to claim 2, as applied to claim 1 above, IMAKI et al. disclose in Figs. 1-2 all claimed limitations including the limitation wherein the optical transmitter and the optical receiver are an optical transmitter and an optical receiver (“optical transmitter/receiver system” 23) which are based on an optical phased array (Figs. 1-2, para. [0026]-[0027], [0030]-[0032], [0035]).
As to claim 6, as applied to claims 1 and 2 above, IMAKI et al. disclose in Figs. 1-2 all claimed limitations including the limitation wherein the optical transmitter (“optical transmitter/receiver system” 23, Fig. 1) includes N arrays arranged in one of a lattice structure, a mirror structure (“a branch mirror”, para. [0030], [0031]), or a metal thin film structure. 
As to claim 8, as applied to claims 1 and 2 above, IMAKI et al. disclose in Figs. 1-2 all claimed limitations including the limitation wherein the optical receiver (“optical transmitter/receiver system” 23, Fig. 1) includes N arrays arranged in one of a lattice structure, a mirror structure (“a branch mirror”, para. [0030], [0031]), or a metal thin film structure.  
As to claim 9, as applied to claim 1 above, IMAKI et al. disclose in Figs. 1-2 all claimed limitations including the limitation wherein the optical coupler (“optical combiner” 26, Fig. 1) includes an optical coupler (“optical combiner” 26, Fig. 1) in which the reference optical signal and the Rx optical signal inputted to two waveguides are mixed, subjected to phase shift (“frequency shifter”, para. [0003], [0034]), and transferred to an output port (Fig. 1, para. [0003],[0026]-[0027], [0034], [0037]-[0038]).
As to claim 11, as applied to claim 1 above, IMAKI et al. disclose in Figs. 1-2 all claimed limitations including the limitation wherein the optical modulator (22, Fig. 1), the optical splitter (21, Fig. 1), the optical transmitter (“optical transmitter/receiver system” 23, Fig. 1), the optical receiver (“optical transmitter/receiver system” 23, Fig. 1), the optical coupler (“optical combiner” 26, Fig. 1) and the balanced photodetector (“photodetector” 28, Fig. 1) are integrated in a single silicon optical chip (“laser radar device” 1) (Fig. 1, para. [0026]).
As to claim 12, IMAKI et al. disclose in Figs. 1-2 a silicon optical integrated element-based LiDAR device for measuring a distance by using a quasi-frequency modulated by an optical modulator (22) included in a silicon optical integrated element (“laser radar device” 1) without modulating an oscillation frequency of a light source (“primary light source” 10)/(“laser light sources” 11, 12, Fig. 1), the LIDAR device comprising: 

a light source (“primary light source” 10)/(“laser light sources” 11, 12, Fig. 1) located outside the silicon optical integrated element (a “laser radar device” 1 including an “optical modulator” 22) to generate a continuous coherent optical signal at a constant oscillation frequency (Fig. 1, para. [0026]-[0034]); the silicon optical integrated element (a “laser radar device” 1 including an “optical modulator” 22) configured to generate a first optical signal having a quasi-frequency by modulating a light intensity of the optical signal generated by the light source (“primary light source” 10)/(“laser light sources” 11, 12, Fig. 1) (Fig. 1, para. [0026]-[0027], [0031]-[0034]), mixing an optical signal (“optical combiner” 26, Fig. 1) (Fig. 1, para. [0026]-[0027], [0037]-[0038]), reflected by emitting the first optical signal toward an object (“optical transmitter/receiver system” 23, Fig. 1), with a preset reference optical signal (Fig. 1, para. [0035], [0052], [0072]), and detect (“photodetector” 28, Fig. 1) an intermediate frequency from the mixed optical signal (Fig. 1, para. [0039]); and a distance calculator (“measurement value calculator” 50, Figs. 1-2) configured to obtain distance information by measuring the intermediate frequency (Figs. 1-2, para. [0042], [0044]-[0045], [0055]-[0056]).
As to claim 13, IMAKI et al. disclose in Figs. 1-2 a distance measurement method of a LIDAR device, comprising: generating an optical signal using a light source (“primary light source” 10)/(“laser light sources” 11, 12, Fig. 1) (Fig. 1, para. [0026]-[0030]); generating a first optical signal having a quasi-frequency whose a modulation frequency constantly varies with time by modulating a light intensity of the optical signal (“optical modulator” 22, Fig. 1) (Fig. 1, para. [0026]-[0027], [0031]-[0034]); splitting optical power of the first optical signal into a reference optical signal and a transmit (Tx) optical signal (“optical splitter” 21, Fig. 1) (Fig. 1, para. [0026]-[0027], [0031]-[0032]); emitting the Tx optical signal toward an object (“optical transmitter/receiver system” 23, Fig. 1) (Fig. 1, para. [0035], [0052], [0072]); receiving a receive (Rx) optical signal that is an optical signal reflected from the object (“optical transmitter/receiver system” 23, Fig. 1) (Fig. 1, para. [0035], [0052], [0072]), and mixing the reference optical signal and the Rx optical signal (“optical combiner” 26, Fig. 1) (Fig. 1, para. [0026]-[0027], [0037]-[0038]); detecting an intermediate frequency from the mixed optical signal (“photodetector” 28, Fig. 1) (Fig. 1, para. [0039]); and obtaining distance information by measuring the intermediate frequency (“measurement value calculator” 50, Figs. 1-2) (Figs. 1-2, para. [0042], [0044]-[0045], [0055]-[0056]).

Allowable Subject Matter
Claims 3-5, 7, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
    			     
           Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH Y TRAN whose telephone number is (571)272-2110. The examiner can normally be reached M-F, 10am-10pm (flex) (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thanh Y. Tran/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        June 18, 2022